ORDER
PER CURIAM:
AND NOW, this 25th day of August, 1992, Rock W. Lindsay having been suspended from the practice of law in the State of Michigan for a period of 150 days by Order of the State of Michigan Attorney Discipline Board filed on October 4, 1991, and effective October 26, 1991; the said Rock W. Lindsay having been directed on May 21, 1992, to inform this Court of any claim he has that imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Rock W. Lindsay is hereby suspended from the practice of law in this Commonwealth for a period of 150 days, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.